Citation Nr: 1001073	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1969 to 
November 1971.  His DD 214 also indicates 8 months of prior 
active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for PTSD.

Outpatient treatment records dated in June 2007 indicate the 
appellant is receiving Social Security disability benefits.  
Moreover, the VA examination report of March 2009 also notes 
the appellant is receiving Social Security disability 
benefits.  No records from the Social Security Agency have 
been requested or associated with the claim file.  Records 
from the Social Security Administration (SSA) must be 
obtained.  38 C.F.R. § 3.159(c)(2).  

The record shows that in May 2008, VA sent the appellant a 
VCAA letter outlining the evidentiary requirements to 
establish a claim for PTSD and requirement of demonstrating 
an in-service stressor.  The VA examination report of March 
2009 shows a diagnosis of PTSD based on a reported stressor 
of unprovoked racial attacks and beatings, and a stabbing 
incident.  The May 2008 VCAA letter did not advise the 
appellant of the alternative forms of evidence that he could 
submit to support the claim based on in-service personal 
assault.

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

The regulation further provides that VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavioral 
changes may constitute credible supporting evidence of the 
stressor in allowing him the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f).  Therefore, the appellant 
must be provided with the proper notice requirements for a 
claim of service connection for PTSD based on a personal 
assault.  

In August 2009 the Board received additional evidence from 
the appellant.  While most of the submissions consisted of 
additional copies of evidence which was already part of the 
record, the additional evidence included a July 2009 letter 
from the appellant's treating Social Worker, L.R.S., which 
had not been previously been submitted.  Moreover, there is 
no indication in the record that the appellant waived initial 
consideration of this evidence by the AOJ.  Therefore, an 
SSOC must be issued which takes into consideration the 
evidence submitted in July 2009.  See 38 C.F.R. §§ 19.31, 
19.37 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim for disability benefits by the 
Veteran including any medical records 
that Social Security has regarding the 
Veteran.  These records should be 
associated with the claims file.

2.  The appellant should be sent an 
appropriate stressor development letter.  
He should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification.

The appellant should be requested to 
provide further detail concerning the 
claimed incidents, such as approximate 
dates and/or names of individuals 
involved, to allow corroboration of the 
claimed incident(s) and correlation with 
other evidence of record.

3.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of 
any claimed stressor. If so, the 
appropriate steps should be taken to 
attempt verification of the stressors.

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



